DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2007/0291363).
Regarding claim 1, Asakura et al. teaches an optical film (See Abstract), i.e. hard coat film, comprising: a hard coat layer containing organic fine particles and an ionizing radiation- curable resin on a transparent film (See Abstract, paragraphs [0041]-[0043] and [0050]), wherein a difference ( nx-ny ) of the refractive index (nx) of the ionizing radiation-curable resin and the refractive index (ny) of the organic fine particles is 0.07 to 0.20 (paragraph [0053]) which falls within the claimed range of 0.03 or larger, wherein the organic fine particles comprise two or more kinds of the organic fine particles having different average particle sizes (paragraph [0089]), and wherein organic fine particles A showing a maximum average particle size contained in the hard coat layer has an average particle size of 1.0 to 5.0 µm (paragraph [0088]) which overlaps the claimed range of 2 µm or larger and 5 µm or smaller. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Given that Asakura et al. teaches the hard coat film, including organic fine particles having average particle size and type, e.g. polyvinyl chloride (paragraph [0084]), and resin, e.g. 1,6-hexanediol di(meth)acrylate (paragraph [0060]), identical to that presently claimed, it is clear that the hard coat film would inherently have a haze value, scratch resistance load, transmissive sharpness, glossiness and external haze value as presently claimed, absent evidence to the contrary. Further, it is noted that Asakura et al. teaches wherein a haze value of the optical film is from 20% to less than 80% (paragraph [0015]) which overlaps the claimed range of 8% or larger and 35% or smaller, and a surface haze, i.e. external haze, value is less than 3% (paragraph [0016]) which overlaps the claimed range of 1% or larger and 30% or smaller. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Asakura et al. further discloses scratch resistance is improved through several variables (paragraphs [0114]-[0115], [0119]-[0121], [0123], and [0126]).
Regarding claim 4, given that Asakura et al. teaches the hard coat film, including organic fine particles having average particle size, identical to that presently claimed, it is clear that the hard coat film would inherently have an average gradient angle of an irregularity as presently claimed, absent evidence to the contrary. 
Regarding claim 5, given that Asakura et al. teaches the hard coat film, including organic fine particles having average particle size, identical to that presently claimed, it is clear that the hard coat film would inherently have a roughness as presently claimed, absent evidence to the contrary. Further, “[a]s for the surface irregularity shape of the hardcoat layer, out of the properties indicating the surface roughness, for example, the centerline average roughness (Ra) is preferably set to 0.10 µm or less so as to maintain the clearness of image and obtain a clear surface. Ra is more preferably 0.07 µm or less, still more preferably less than 0.05 µm.  In the film of the present invention, the surface irregularities of the film are mainly governed by the surface irregularities of the hardcoat layer and by adjusting the centerline average roughness of the hardcoat layer, the antireflection film can be made to have a centerline average roughness within the above-described range (paragraph [0081]). Therefore, Asakura et al. discloses an centerline average roughness of less than 0.05 µm (paragraph [0081]), i.e. when an average value of heights in an evaluation area of the surface of the hard coat film is set to zero, a maximum cross-section height represented by a difference of a maximum value of a height in the evaluation area and a minimum value of a height in the evaluation area is 3.0 µm or smaller.  
Regarding claim 6, given that Asakura et al. teaches the hard coat film, including organic fine particles having average particle size and type, e.g. polyvinyl chloride (paragraph [0084]), and resin, e.g. 1,6-hexanediol di(meth)acrylate (paragraph [0060]), identical to that presently claimed, it is clear that the hard coat film would inherently have a diffuse reflectance as presently claimed, absent evidence to the contrary. 
Regarding claim 9, Asakura et al. teaches wherein an antireflective layer containing a fluororesin is laminated on the hard coat layer (paragraphs [0044] and [0098], Fig. 1A).
Regarding claim 10, Asakura et al. teaches wherein the transparent film is a triacetyl cellulose film (paragraph [0266]).
Response to Arguments
Applicant's arguments filed 02/18/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include limitations from cancelled claims 7-8. It is noted that applicant’s amendments and claimed subject matter are patentably indistinct from the previously submitted claims and would have been properly finally rejected on the grounds and art of record in the next Office action.
Applicant argues that specific effects are obtained by the combination of a difference (│nx-ny│), a haze value, and a scratch resistance load and points to Table 1 to 3 of the present specification.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the closest prior art. Specifically, the comparative examples have a difference (│nx-ny│) of 0 while Asakura et al. discloses 0.07 to 0.20 which is within the claimed range. Therefore, the comparative examples do not properly demonstrate that the prior art does not meet special effects.
Further, the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific types of fine particles, e.g. silicon, silicon with acrylic styrene, etc. while the claims broadly recite any type of organic fine particles. It is also noted that “silicon” used in the examples is not organic. The data uses specific types of ionizing radiation-curable resin, e.g. urethane acrylate with photo polymerization initiator, etc. while the claims broadly recite any type of ionizing radiation-curable resin. There is no data at the upper end point of the difference (│nx-ny│), i.e. “or larger”.
Applicant argues that Asakura, does not disclose that the specific effect obtained by the combination of seven distinct factors, namely: (1) a difference (Inx-nyl) of the refractive index (nx) of the ionizing radiation-curable resin and the refractive index (ny) of the organic fine particles, (2) a haze value of the hard coat film, (3) a scratch resistance load, (4) a hard coat film comprising two or more kinds of the organic fine particles having specific different average particle sizes, (5) a transmissive sharpness, (6) a glossiness, and (7) an external haze value.
However, Asakura explicitly discloses four out of these seven factors, namely (1), (2), (4) and (7). Asakura further discloses hard coat film comprising specific materials and structure identical to those presently claimed. Therefore, the hard coat film would necessarily result in a (3) scratch resistance load, (5) transmissive sharpness and (6) glossiness as presently claimed, absent evidence to the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (See also MPEP 2112.01, I & II.). It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communcations from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787